Citation Nr: 0030231
Decision Date: 11/20/00	Archive Date: 02/02/01

DOCKET NO. 99-15 283               DATE NOV 20, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Pittsburgh, Pennsylvania

THE ISSUE

Entitlement to an increased rating for bilateral hearing loss,
currently rated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1960 to June 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a June 1998 decision by the Department of Veterans
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania that
denied the veteran's claim of entitlement to an increased rating
for his service connected hearing loss, currently evaluated as 10
percent disabling. A notice of disagreement was received in June
1999. A statement of the case was issued in July 1999. A
substantive appeal. was received from the veteran in July 1999.

The Board notes that the veteran, in his notice of disagreement
dated June 1999, stated that his increased rating claim also
contained a claim for service connection for his foot problems.
However, the claim received from the veteran's representative in
January 1998 only requests an increased rating for the veteran's
service connected hearing loss. A report of contact dated July 1999
indicates that the veteran was told that his claim for his foot
condition was not on appeal, and that he would have to reopen that
claim, if he wished to have that reconsidered. The Board
nevertheless construes the veteran's June 1999 notice of
disagreement to also be an application to reopen his claim for
service connection for a bilateral foot disability, and as such,
this is referred to the RO for appropriate action.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable resolution of
the veteran's claim on appeal has been obtained by the RO.

2. The veteran's bilateral hearing loss is currently manifested by
right ear severe sensorineural hearing loss, with fair to poor
speech discrimination, and left ear moderate to severe
sensorineural hearing loss, with excellent speech discrimination;
at worst, he has Level VII hearing in the right ear, and Level I
hearing in the left ear.

2 -

CONCLUSION OF LAW

The criteria for an evaluation higher than 10 percent for the
veterans service connected bilateral hearing loss have not been
met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 4.85, 4.86
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that an increased rating
is, warranted for the veteran's bilateral hearing loss. The Board
is satisfied that all relevant facts have been properly developed
and no further assistance to the veteran is required in order to
comply with the duty to assist.

A review of the record reflects that service connection for
bilateral hearing loss was established and a 10 percent evaluation
assigned by a rating action of September 1964. This rating was
based on service medical records which indicate that the veteran
was exposed to acoustic trauma in service, service audiometric
tests which indicate the veteran incurred hearing loss in service,
the report of a permanent H3 profile the veteran was given in
service, and the report of a VA medical examination dated July 1964
which indicates that the veteran had hearing loss.

A rating action of June 1967 continued the veteran's 10 percent
evaluation, based on the results of a June 1967 VA examination,
including audiometric testing. A rating action of February 1984
confirmed the veteran's 10 percent evaluation, based on the results
of a December 1983 examination, which included audiometric testing.
A March 1988 rating action confirmed the veteran's 10 percent
evaluation, based on the results of a July 1987 VA examination,
including audiometric testing.

A rating action of April 1992 confirmed the veteran's 10 percent
evaluation for hearing loss, based on the results of March 1992 VA
examination, which included

- 3 -

audiometric testing. That action makes note of the then new rating
criteria for hearing loss, and indicates that, under the new
regulations, the veteran would not be entitled to a compensable
evaluation. However, because the veteran's 10 percent evaluation
was assigned under the old law, his 10 percent evaluation was
confirmed. See 38 C.F.R. 3.951 (1999).

In January 1998, the RO received a claim for an increased rating
for the veteran's bilateral hearing loss. Essentially, it is
maintained that the evaluation currently assigned for this
disability is not adequate, given its current symptomatology. The
recent evidence of record includes the reports of a VA examination,
including audiometric testing.

On the authorized audiological evaluation in March 1998, pure tone
thresholds, in decibels, were as follows:

                              HERTZ 
               500   1000  2000   3000   4000 
     RIGHT      75     85    75     80     75 
     LEFT       25     25    50     65     60

Speech audiometry revealed speech recognition ability of 68 percent
in the right ear and of 94 percent in the left ear. The examiner
diagnosed the veteran with right ear severe sensorineural hearing
loss, with fair to poor speech discrimination at maximum output of
audiometer. The left ear was diagnosed with moderate to severe
sensorineural hearing loss, with excellent speech discrimination.

The Board has reviewed the veteran's claim in light of the history
of the disability since its onset; however, where, as in this case,
entitlement to compensation has already been established and an
increase in the disability rating is at issue, the present level of
disability is of primary concern. Francisco v. Brown, 7 Vet.App.
55, 58 (1994).

-4-

In this regard, the Board notes that, currently, the veteran's
service connected hearing loss is evaluated as 10 percent disabling
under 38 C.F.R. 4.85 (1999). The Board notes that, during the
pendency of this appeal, VA issued new regulations for evaluating
diseases of the ears and other sense organs, effective June 10,
1999. 62 Fed. Reg. 25,202-25,210 (May 11, 1999). The United States
Court of Appeals for Veterans Claims (Court) has held that, where
laws or regulations change after a claim has been filed or reopened
and before administrative or judicial process has been concluded,
the version most favorable to the veteran applies, unless Congress
provided otherwise or permitted the Secretary of Veterans Affairs
to provide otherwise, and the Secretary has done so. Karnas v.
Derwinski, 1 Vet. App. 308 (1991); see also Fischer v. West, 11
Vet. App. 121 (1998).

The regulations noted above had not been published or become
effective at the time the RO issued the appealed June 1998
decision, nor are they referred to in the July 1999 statement of
the case. Therefore, prior to reaching the analysis of this claim
on the merits, the Board has considered whether or not the veteran
would be prejudiced if the Board proceeded with appellate
consideration of the claim without prior consideration of the new
criteria by the RO.

In this regard, the Board notes that the evaluation of hearing
impairment is based on examinations using controlled speech
discrimination tests together with results of a pure tone
audiometric test. 38 C.F.R. 4.85 (1999). The results are charted on
Table VI and Table VII. Thus, in order to assign an increased
evaluation for his hearing loss, the veteran must demonstrate a
decrease in percentage of speech discrimination and/or an increase
in average pure tone decibel loss. The Board has compared the
previous versions of Table VI and Table VII, and the new versions
of these tables. There has been no discernable change. Further, the
Board finds that the revisions made to 38 C.F.R. 4.86 pertain to
only exceptional patterns of hearing loss, and, although applicable
to the veteran's right ear, as noted below, Consideration of these
newly developed criteria would by no means affect the outcome of
the veteran's claim in this case. In sum, the Secretary has stated
that:

5 -

"[t]he revisions of the sections addressing ear and other sense
organs are part of the overall revision of the rating schedule
based on medical advances, etc., rather than representing
liberalizing interpretations of regulations. We have explained
above the reasons for the provisions of Sec. 4.86. The preamble
erred in discussing these provisions as liberalizations. Rather,
they are an attempt to assure more equitable evaluations in a small
number of veterans with unusual patterns of hearing impairment.

62 Fed. Reg. at 25,202.

Where new regulations have been promulgated, it is the usual
practice to remand the issue to the RO to afford the veteran due
process in the sense that consideration is given to both the new
and the old rating criteria by the RO in the first instance.
However, in this case, where there has been no change in the
substantive criteria directly affecting the veteran's claim, the
Board has determined that there is no prejudice to the veteran in
proceeding to consider the issue. Remand of the issue would only
needlessly delay consideration of the veteran's claim, without any
benefit to the veteran. The Board further notes that the veteran
has had ample opportunity to advance argument and evidence as to
the limitations produced by his service connected disability, and
there is no prejudice in the Board reviewing his claim on the
merits. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Taking into account all the evidence, the Board finds that the
veteran's hearing loss is properly evaluated as 10 percent
disabling. In this regard, the Board notes that the results of the
March 1998 examination indicate that the veteran had an average
pure tone threshold in the right ear of 78.75 decibels with speech
recognition of 68 percent, and an average of 50 decibels with
speech recognition of 94 percent in the left ear. Evaluating these
test scores based on Table VI found at 38 C.F.R. 4.85, the
veteran's right ear hearing acuity is at Level VI and his left ear
is at Level I.

6 -

This level of hearing acuity, as reflected on Table VII of 38
C.F.R. 4.85, warrants a noncompensable evaluation.

It is at this point that the new regulation, 38 C.F.R. 4.86 (1999),
must be considered. As noted above, in the March 1998 audiological
examination of the ,veteran, puretone threshold frequencies for the
veteran's right ear at 1000, 2000, 3000, and 4000 Hertz all met or
exceeded the 55 decibel mark. As such, 38 C.F.R. 4.86 provides that
the Level designation for hearing impairment may come from either
Table VI or Table Vla, whichever results in the higher designation.
Considering Table Vla for the right ear results in a Level VII
designation, which is higher than the result from Table VI;
however, a level of hearing acuity of VII in the right ear and I in
the left ear would still be entitled to a noncompensable
evaluation. Therefore, as stated previously, the veteran is not
prejudiced by the Board's consideration of these new regulations.

The Board notes that "...disability ratings for hearing impairment
are derived by a mechanical application of the rating schedule to
the numeric designations assigned after audiometric evaluations are
rendered." Lendenmann v. Principi, 3 Vet.App. .345 (1992). Here,
such mechanical application establishes that no more than
noncompensable disability rating is warranted. However, as noted
above, the 10 percent evaluation for this disorder is protected. 38
C.F.R. 3.951 (1999).

Though the veteran's bilateral hearing loss does appear to have
increased in severity since his March 1992 audiometric examination,
none of the veteran's examination results provide evidence that
would result in a compensable evaluation for the veteran's service-
connected bilateral hearing loss. Accordingly, the Board finds that
The preponderance of the evidence is against the veteran's claim
and, therefore, an increased evaluation for bilateral hearing loss
is not warranted.

(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an increased rating for bilateral hearing loss,
currently rated as 10 percent disabling, is denied.

LAWRENCE M. SULLIVAN 
Veterans Law Judge 
Board of Veterans' Appeals

8 -



